





CITATION:
Piedra v. Copper
          Mesa Mining Corporation, 2011 ONCA 191



DATE: 20110311



DOCKET: C52250 and C52251



COURT OF APPEAL FOR ONTARIO



Rosenberg, Simmons and Cronk JJ.A.



BETWEEN



DOCKET: C52250



Marcia Luzmila Ramírez Piedra,

Jaime Polivio Pérez Lucero, and
          Israel Pérez Lucero




Plaintiffs (Appellants)



and



Copper Mesa
          Mining Corporation, William Stearns Vaughan, John Gammon
          and
TSX Inc., TSX Group Inc.




Defendants (Respondents)



AND BETWEEN



DOCKET:
          C52251



Marcia Luzmila Ramírez Piedra,

Jaime Polivio Pérez Lucero, and
          Israel Pérez Lucero




Plaintiffs
          (Appellants)



and



Copper Mesa
          Mining Corporation, William Stearns Vaughan,

John Gammon
and TSX Inc., TSX Group Inc.




Defendants (Respondents)







Murray Klippenstein and W. Cory Wanless, for the appellants



Peter H. Griffin and Andrew Parley, for the respondents, the
          TSX defendants



John Keefe, Julie Rosenthal and Peter Kolla, for the
          respondents, the Copper Mesa defendants



Heard: November 25, 2010



On appeal from the orders of
          Justice C. Campbell of the Superior Court of Justice, dated May 7, 2010, with
          reasons reported at 2010 ONSC 2421.



CRONK J.A.:

I.         Introduction

[1]

The appellants, Marcia Luzmilla Ramírez Piedra, Jaime
    Polivio Pérez Lucero and Israel Pérez Lucero (the plaintiffs), are residents
    of Ecuador.  Between 2007 and 2009, they
    commenced several negligence actions in Ontario again the respondents, TSX Inc.
    and TSX Group Inc. (the TSX defendants), and Copper Mesa Mining Corporation
    (Copper Mesa), Williams Stearns Vaughan (Vaughan) and John Gammon
    (Gammon) (the Copper Mesa defendants), claiming damages in the approximate
    amount of $1,591 million for various torts allegedly committed by or on behalf
    of Copper Mesa in connection with a mining project in a remote area of Ecuador.

[2]

Copper Mesa (formerly known as Ascendant Copper
    Corporation) is a junior mining corporation incorporated under the laws of
    British Columbia.  As pleaded by the
    plaintiffs, it carries on a mining exploration and development business through
    a series of at least nine subsidiary corporations.  One of its subsidiaries, a Barbadian corporation,
    in turn wholly owns the company that carries on mining operations in Ecuador.
[1]

[3]

Vaughan and Gammon became directors of Copper Mesa on
    June 2, 2006 and February 27, 2007, respectively.  Both men reside in Toronto.  I refer to Vaughan and Gammon as the
    Directors in these reasons.

[4]

TSX Inc., a wholly owned subsidiary of TSX Group Inc.,
    is a Canadian stock exchange recognized by the Ontario Securities Commission
    (the OSC) under s. 21(2) of the
Securities
    Act
, R.S.O. 1990, c. S.5.  TSX Inc.
    owns and operates the Toronto Stock Exchange (the TSE).

[5]

The TSX and Copper Mesa defendants moved to strike the
    plaintiffs statements of claim under rule 21.01(1)(b) of the
Rules of Civil Procedure
on the ground
    that they disclosed no reasonable cause of action.  By companion orders dated May 7, 2010, the
    motions judge struck the plaintiffs pleadings, without leave to amend, and dismissed
    their related actions.  He also awarded
    costs in favour of the TSX defendants ($12,500), and the Copper Mesa defendants
    ($15,000).

[6]

The plaintiffs appeal both orders.  Their appeals were heard together by this
    court.

[7]

The plaintiffs mount a three-part attack on the motions
    judges decisions.  They argue that he erred
    by holding that: (1) no duties of care were owed to the plaintiffs by the TSX
    and Copper Mesa defendants; (2) the requirements of foreseeability and
    proximity, necessary to anchor a recognition of the asserted duties of care,
    were not met; and (3) no policy considerations supported the imposition of the
    claimed duties of care.

[8]

For the reasons that follow, I would dismiss the appeals.  In my view, the motions judge correctly
    concluded that the plaintiffs claims against the TSX and Copper Mesa defendants
    disclose no reasonable cause of action.

II.        Facts

(1)

The Plaintiffs Allegations

[9]

The plaintiffs oppose a proposed mining project in the
    Junín area of Ecuador, to be carried out by the Ecuadorian subsidiary of Copper
    Mesas Barbadian subsidiary.  According
    to the plaintiffs, Copper Mesas initial mining exploration work in Ecuador was
    preparatory to the eventual construction of a large-scale open pit copper mine
    (the Junín Project) on a site adjacent to several small villages where the plaintiffs
    live.  The plaintiffs claim that the
    villages would be severely impacted by the mining operations associated with
    the Junín Project.

[10]

In their negligence actions, the plaintiffs seek
    damages in excess of $1500 million (the TSX defendants) and $30 million (the
    Directors) for alleged human rights violations and abuses that the plaintiffs
    say were committed in connection with the Junín Project.  They also claim damages in excess of $60
    million as against Copper Mesa, based on its alleged vicarious liability for
    the wrongful acts of the Directors.

[11]

As described in their factum, the plaintiffs claim that
    between December 2005 and July 2007, the opponents of the Junín Project,
    including the plaintiffs, were subjected in Ecuador to a campaign of
    intimidation, harassment, threats and violence, allegedly carried out by
    security forces controlled by, and other agents of, Copper Mesa in response to
    widespread and sustained local opposition to the Junín Project.  They allege that as a result of their
    opposition to the Junín Project: (1) in December 2006, Marcia Luzmila Ramírez
    Piedra was physically assaulted, Israel Pérez Lucero was shot in the leg, and
    Jaime Polivio Pérez Lucero was threatened with death; and (2) in June and July
    2007, Jaime Polivio Pérez Lucero was assaulted and again threatened with death.

[12]

The plaintiffs principal allegations in their various
    pleadings are virtually identical.  As
    there is no dispute concerning the nature of these allegations, I will refer in
    these reasons, for convenience, to those claims set out in the plaintiffs most
    recent Statement of Claim, dated March 3, 2009 (the 2009 Claim).

(a)       Claims against the TSX defendants

[13]

Copper Mesas shares were listed for trading on the TSE
    effective November 21, 2005.  The plaintiffs
    claims against the TSX defendants arise out of this listing and Copper Mesas ensuing
    access to equity financing, said to have been raised in large part on the
    TSE.

[14]

In particular, the plaintiffs assert that the
    assaultive conduct and threats alleged could not have been committed without
    access by Copper Mesa to the substantial funds raised by it through a private
    placement and otherwise following the listing of its shares on the TSE.  They claim that by listing Copper Mesas
    shares on the TSE, the TSX defendants facilitated Copper Mesas access to these
    funds and thereby caused or materially contributed to the assaults that were
    committed and death threats that were issued against [the plaintiffs] (para. 10,
    2009 Claim).

[15]

In this context, the plaintiffs plead that TSX Inc. is
    under a legal duty not to list a corporation when there is a reasonably
    foreseeable and serious risk that funds raised on the [TSE] will be used in
    such a way as to harm individuals such as the Plaintiffs.  In the alternative, they allege that TSX Inc.
    is under a legal duty not to list a corporation on the [TSE] without
    instituting precautionary measures to prevent a serious risk that funds raised
    through the [TSE] will be used to harm individuals such as the Plaintiffs
    (para. 74, 2009 Claim).

[16]

As support for these alleged duties of care, the
    plaintiffs plead that prior to the listing of Copper Mesas shares on the TSE, TSX
    Inc. knew or ought to have known of the serious risk of harm to members of the
    Junín community posed by the listing.  They
    say that TSX Inc. knew or ought to have known, by various means, that:

there was a serious risk that financing made
    available to [Copper Mesa] through listing on the [TSE]  would at least in
    part be used by [Copper Mesa] or its employees, agents or affiliates to
    perpetrate violence (including physical assaults and death threats)

(paras. 75-76, 2009 Claim).

[17]

The plaintiffs allege, in this regard, that TSX Inc.
    was informed on two separate occasions  once by the mayor of the affected
    local county in Ecuador and once by a Toronto lawyer  of mounting conflicts in
    Ecuador concerning the Junín Project, of the potential for violence and the
    loss of human lives arising from community confrontations regarding the Junín
    Project, and of the serious risk of future violence if the listing of Copper
    Mesas shares on the TSE proceeded (paras. 34, 37 and 75, 2009 Claim).

[18]

According to the plaintiffs, notwithstanding this
    knowledge, the TSX defendants breached their above-described duties to the
    plaintiffs:

(1)

by failing to take any steps to attempt to reduce the
    risks created by providing access to capital to junior mining companies of the
    sort that have a record of perpetrating violence against local populations;
    and

(2)

by facilitat[ing] and mak[ing] possible Copper Mesas
    access to over US $25 million in equity financing,

thereby causing or materially contributing to the harm suffered
    by the plaintiffs (paras. 77-81, 2009 Claim).

[19]

Elsewhere in their pleadings, the plaintiffs claim that
    as a result of its TSE listing, Copper Mesa raised about US $26.7 million up to
    July 2007, over 85% of which was raised on the TSE (para. 41, 2009 Claim).  These funds, the plaintiffs say, were used to
    finance Copper Mesas wrongful acts in Ecuador, including the specific torts
    alleged.

(b)       Claims against the Copper Mesa defendants

[20]

The plaintiffs make no direct claim of negligence against
    Copper Mesa.  Instead, they assert that
    Copper Mesa is vicariously liable for wrongs allegedly committed by the Directors
    during the course of their duties with Copper Mesa.

[21]

The plaintiffs claim that the Directors are personally
    liable for some or all of the asserted torts since they each allegedly had a
    legal duty to avoid acts or omissions that caused or materially contributed
    to such torts against community opponents of the Junín Project (paras. 88,
    105, 110 and 111, 2009 Claim).

[22]

The plaintiffs go on to plead that the Directors had
    specific knowledge of the risk of harm and danger posed to the plaintiffs and
    other opponents of the Junín Project in Ecuador by the security forces and
    other representatives of Copper Mesa before the alleged torts occurred in
    December 2006 and June and July 2007.

[23]

The plaintiffs claim that the Directors are fixed with
    this specific knowledge by virtue of: (1) a meeting in Toronto on April 27,
    2007 between the Directors and a community member from the Junín area (the
    April Meeting); (2) their access to a prospectus dated October 14, 2005 filed
    by Copper Mesa in relation to its TSE listing application (the Prospectus);
    and (3) other publicly available information regarding instances of the use of
    violence and threats of violence by Canadian mining companies, including junior
    mining companies, against local opposition to mining through the use of security
    forces.

[24]

The plaintiffs plead that at the April Meeting, the
    Directors:

(1)

were alerted to the ongoing conflict and violent
    tactics employed by Copper Mesa security forces against community opponents of
    the Junín Project and were shown photographs depicting Copper Mesa security
    forces pepper-spraying and drawing and shooting guns at community members;

(2)

were told of the likelihood of future violence
    against community opponents of the Junín Project as a result of Copper Mesas actions
    and were asked for their commitment that there would be no more violence
    committed by [Copper Mesa]; and

(3)

promised not to be part of illegal, immoral,
    unethical and unprincipled activities and promised to ask for an explanation
    from [Copper Mesa] as to why the company was employing ex-members of the
    Ecuadorian military in Junín

(paras. 55-58 and 112, 2009 Claim).

[25]

The plaintiffs further plead that the Prospectus
    outline[d] in detail the history of the conflict between [Copper Mesa] and the
    local community, took note of the potential for future violence and
    indicated, among other matters, that tensions concerning the Junín Project had
    risen and there had been various allegations of human rights abuses and
    physical threats committed by Copper Mesa and others against anti-mining
    groups and individuals (para. 36, 2009 Claim).

[26]

The plaintiffs also claim that notwithstanding their
    alleged knowledge of the risk of harm and danger to community opponents of the Junín
    Project, the Directors breached their duties of care to the plaintiffs by:

(1)

[failing] to avoid acts or omissions that caused or
    materially contributed to the alleged assaults and threats against community
    opponents of the Junín Project;

(2)

[operating Copper Mesa] in a manner that created a high
    risk of violence against community opponents of the Junín Project;

(3)

[approving] corporate policies and practices intended
    to eliminate widespread opposition to the Junín Project, including policies and
    practices relating to [Copper Mesas] security forces;

(4)

[approving] funding for security forces and other
    agents and affiliates of [Copper Mesa] who had in the past and were likely in
    the future to assault and threaten community opponents of the Junín Project;

(5)

[failing] to adequately supervise the executive of
    [Copper Mesa];

(6)

[failing] to institute proper corporate policies and
    practices so as to prevent threats and assaults from being committed by [Copper
    Mesas] employees, security forces, agents or affiliates;

(7)

[failing] to join and ensure the implementation and
    fulfillment of the requirements of recognized corporate social responsibility
    governance frameworks aimed at the protection of human rights; and

(8)

[failing] to raise concerns about and investigate
    reported past incidents of violence committed by [Copper Mesas] agents,
    employees or affiliates,

(paras. 93, 95, 113 and 118, 2009 Claim).

(2)       Motions
    Judges Decisions

[27]

The motions judge correctly recognized that the
    governing test for the imposition of a duty of care, derived from
Anns v. Merton London Borough Council
,
    [1978] A.C. 728, was set out by the Supreme Court in
Kamloops v. Nielsen
, [1984] 2 S.C.R. 2, refined in
Cooper v. Hobart
, [2001] 3 S.C.R. 537
    and confirmed in
Edwards v. Law Society
    of Upper Canada
, [2001] 3 S.C.R. 562 (the 
Cooper-Anns
test).

[28]

The motions judge referenced the decision of this court
    in
Williams v. Canada (A.G.)
(2009),
    95 O.R. (3d) 401, leave to appeal refused, [2009] S.C.C.A. No. 298, in which Sharpe
    J.A. described the
Cooper-Anns
test in
    this fashion at paras. 13, 14 and 16-17:

[13]     Before
    applying the
Cooper-Anns
test in any
    given action, the court must first determine whether the duty of care asserted
    by the plaintiff has already been recognized by the law.
Cooper
holds that if the facts of the case bring it within a category that has already
    been recognized as giving rise to a duty of care, a duty of care is thereby
    established, and it is unnecessary to engage in the two step
Cooper-Anns
test:
Childs v. Desormeaux
, [2006] 1 S.C.R. 643, at para. 15 (
Desormeaux
).  If the proposed duty of care has not been
    recognized, then the
Cooper-Anns
test
    is used to determine whether the novel duty should be given legal recognition.

[14]     The
Cooper-Anns
test consists of two
    stages.  The first stage, which
    determines whether the relationship between the parties justifies the
    imposition of a duty of care on the defendant, involves consideration of
    foreseeability, proximity and policy.  For a duty of care to arise, more is required than foreseeability  the
    two parties must also be sufficiently proximate to one another:
Desormeaux
at para. 12.  Proximity, explained the court in
Cooper
at para. 31, is generally used
    in the authorities to characterize the type of relationship in which a duty of
    care may arise.  Two parties are in
    proximity with one another if their relationship is sufficiently close and
    direct that it is fair to require the defendant to be mindful of the legitimate
    interests of the plaintiff:
Cooper
at
    paras. 32-34.  The evaluation of whether
    a relationship is sufficiently proximate to ground a duty of care entails a
    consideration of the expectations, representations, reliance, and the property
    or other interests involved.  Essentiallyfactors that allow us to evaluate the closeness of the
    relationship between the plaintiff and the defendant and to determine whether
    it is just and fair having regard to that relationship to impose a duty of
    care:
Cooper
at para. 34.



[16]     At
    both stages, the
Cooper-Anns
test
    involves looking at policy reasons for refusing to impose a duty of care on the
    defendant.  At the first stage, when
    determining whether to recognize a
prima
    facie
duty of care, the policy reasons must arise from the nature of the
    relationship between the parties, rather than any external concerns, which are
    not considered until the second stage of the test:
Cooper
at para. 30.

[17]     If
    the first stage of the
Cooper-Anns
test is met, the plaintiff has established a
prima facie
duty of care owed by the defendant and the analysis
    proceeds to the second stage.  It is here
    that the court considers whether there are residual policy considerations
    that militate against recognizing a novel duty of care:
Cooper
at para. 30.  These
    are policy considerations that are not concerned with the relationship between
    the parties, but with the effect of recognizing a duty of care on other legal obligations,
    the legal system and society more generally:
Cooper
at para. 37.

[29]

The motions judge also referred to this courts earlier
    decision in
Morgis v. Thomson Kernaghan
    & Co.
(2003), 65 O.R. (3d) 321, leave to appeal refused, [2003]
    S.C.C.A. No. 400.  He applied the
    principles enunciated in
Williams
and
Morgis
to the facts of this case, as
    pleaded.

[30]

In respect of the TSX defendants, the motions judge
    concluded that neither the reasonable foreseeability nor the proximity
    requirements of the
Cooper-Anns
test
    were met.  Further, in his view, no
    policy considerations arose with respect to the TSX defendants and the
    plaintiffs that favoured the imposition of a duty of care.  Consequently, as the
Cooper-Anns
test was not satisfied, the plaintiffs claims against
    the TSX defendants disclosed no reasonable cause of action.

[31]

The motions judge reached a similar conclusion
    regarding the plaintiffs claims against the Directors.  He held: There is nothing in the allegations
    in the Statement of Claim that satisfies me that the conduct alleged is of the
    type of personal conduct by a director that could ground personal
    liability.  He elaborated:

For many of the same reasons as set out above in
    respect of the TSX Defendants, I do not find that the Plaintiffs have made out
    the necessary connection for foreseeability and duty in respect of two
    individuals who are non-management directors.

[32]

Finally, given what he termed the very limited
    involvement of two non-management directors of a company that does not do
    business in Ontario, the motions judge was not satisfied that any policy
    considerations argued in favour of extending personal liability to the
    Directors.

[33]

In the result, the motions judge accepted that the
    plaintiffs claims against the Directors failed to disclose a reasonable cause
    of action.  Since the plaintiffs claims against
    Copper Mesa were based solely on vicarious liability, it followed that those claims
    also failed to disclose a reasonable cause of action.

[34]

Accordingly, the motions judge struck the plaintiffs pleadings
    under rule 21.01(1)(b) and dismissed their associated actions.  He also declined to grant the plaintiffs
    leave to amend their pleadings since, in his view, nothing would have been achieved
    by doing so.

III.      Issues

[35]

There are two main issues on these appeals:

(1)

Did the motions judge err by striking the plaintiffs
    claims against the TSX and Copper Mesa defendants on the ground that they
    disclosed no reasonable cause of action?

(2)

Did the motions judge err by declining to grant leave
    to the plaintiffs to further amend their pleadings?

IV.      Analysis

(1)       Rule
    21.01(1)(b) Test

[36]

The test for striking out a statement of claim at the
    pleadings stage under rule 21.01(1)(b) is well-established.  In
Hunt
    v. Carey Canada Inc.
, [1990] 2 S.C.R. 959, at p. 980, the Supreme Court
    described the test in these terms: [A]ssuming that the facts as stated in the
    statement of claim can be proved, is it plain and obvious that the
    plaintiffs statement of claim discloses no reasonable cause of action?  Further, as the Supreme Court also clarified
    in
Hunt
, at p. 980:

Neither the length and complexity of the issues,
    the novelty of the cause of action, nor the potential for the defendant to
    present a strong defence should prevent the plaintiff from proceeding with his
    or her case.
Only if the action is certain to fail because it contains a radical
    defect  should the relevant portions of a plaintiffs statement of claim be
    struck out [under a summary proceedings rule]
.  [Emphasis added.]

See also
Odhavji Estate
    v. Woodhouse
, [2003] 3 S.C.R. 263, at para. 15;
Operation Dismantle v. The Queen
, [1985] 1 S.C.R. 441, at p. 455.

[37]

The motions judge was alert to this stringent test and
    concluded that it was met in respect of the plaintiffs claims against both the
    TSX and Copper Mesa defendants.  For the
    reasons that follow, I agree.  I turn
    first to the plaintiffs claims against the TSX defendants.

(2)       Claims
    Against the TSX Defendants

[38]

The plaintiffs acknowledge that their case as pleaded
    against the TSX defendants does not come within nor is it analogous to a
    category of cases in which a duty of care similar to those asserted against the
    TSX defendants has already been recognized.  Consequently, the evaluation of whether the TSX defendants owed duties
    of care as alleged fell to be determined under the
Cooper-Anns
test.  The
    plaintiffs do not challenge the motions judges appreciation of the requisite
    elements of the
Cooper-Anns
test.  Rather, they attack his application of that test
    to the pleaded facts of this case.

[39]

The plaintiffs argue that the motions judge erred in
    his analysis of their claims against the TSX defendants in three respects: (1)
    by holding that the TSX defendants could not reasonably foresee that an agent
    of Copper Mesa might assault or threaten the plaintiffs in Ecuador.  This holding, the plaintiffs say, erroneously
    assumes that to fix the TSX defendants with the asserted duties of care, the
    plaintiffs allegations, if proven, had to establish that the TSX defendants
    could foresee a specific outcome or harm arising from a particular chain of
    events; (2) by holding that the plaintiffs pleadings fail to disclose a
    relationship between the parties sufficient to satisfy the proximity
    requirement of the
Cooper-Anns
test;
    and (3) by failing to hold that significant policy considerations, including
    the need to protect fundamental human rights, support recognition of the
    posited duties of care.

(a)       Reasonable
    Foreseeability Requirement

[40]

The parties agree that the following passage from the
    motions judges reasons contains his foreseeability findings concerning the TSX
    defendants:

The TSX Defendants assert the Plaintiffs cannot
    demonstrate that they were so closely and directly affected by the pleaded acts
    of the TSX Defendants that they ought to reasonably have had them in mind as
    being so affected.  In order to foresee
    this harm, the TSX Defendants would have had to foresee political and business
    events in Ecuador which allegedly led to unlawful conduct by agents of Copper
    Mesa.  Such a chain of events was not
    foreseeable or reasonably foreseeable.  The TSX Defendants could not be expected to reasonably foresee that some
    agent apparently hired by Copper Mesa in remote Ecuador might assault the Plaintiffs.

[41]

The motions judges quoted comments commence with the
    words, The TSX Defendants assert, thus suggesting that the comments that
    follow reflect a summary of the TSX defendants arguments regarding
    foreseeability, rather than foreseeability findings by the motions judge.  However, later in his reasons, the motions
    judge concluded in relation to the plaintiffs claims against the Directors,
    For many of the same reasons as set out above in respect of the TSX
    Defendants, I do not find that the Plaintiffs have made out the necessary
    connection for foreseeability and duty in respect of [the Directors].  I am satisfied that when the motions judges
    reasons are read as a whole, the above-quoted passage does set out his
    foreseeability conclusions with respect to the TSX defendants.

[42]

Justice Abella, writing for the Supreme Court,
    explained the rationale for the reasonable foreseeability requirement in
Syl Apps Secure Treatment Centre v. B.D.
,
    [2007] 3 S.C.R. 83, at para. 25:

The basic proposition underlying reasonable
    foreseeability is that everyone must take reasonable care to avoid acts or
    omissions which you can reasonably foresee would be likely to injure your
    neighbour (
Donoghue v. Stevenson
,
    [1932] A.C. 562 (H.L.),
per
Lord
    Atkin, at p. 580).
The question is whether the person harmed was so closely and directly
    affected by my act that I ought reasonably to have them in contemplation as
    being so affected
.  [Emphasis
    added.]

[43]

In my view, the facts pleaded against the TSX
    defendants fall far short of establishing that the plaintiffs were so closely
    and directly affected by the impugned conduct of the TSX defendants that those
    defendants ought reasonably to have [had the plaintiffs] in contemplation as
    being so affected at the time of the listing of Copper Mesas shares on the
    TSE.  I say this for several reasons.

[44]

First, none of the plaintiffs is an investor or
    shareholder in Copper Mesa.  Nor does any
    of them otherwise participate in the Canadian capital markets  the business
    with which the TSX defendants are concerned.  Further, and importantly, none of the plaintiffs had any dealings of any
    kind at any time with the TSX defendants.

[45]

Second, the act said by the plaintiffs to render the
    harms alleged reasonably foreseeable to the TSX defendants is the act of
    listing Copper Mesas shares for trading on the TSE with the knowledge of a
    serious risk that funds thereafter raised by Copper Mesa as a result of the
    listing would be used to harm the plaintiffs or persons similarly situated.  The plaintiffs rely principally on two
    letters to fix the TSX defendants with this alleged knowledge.  Both letters were authored by strangers to
    this litigation.

[46]

The first letter, dated March 8, 2005, was forwarded to
    the Finance and Audit Committee of the TSE by Anki Tituana Males, the mayor of
    one of the villages in Ecuador that the plaintiffs claim is at risk of adverse
    impacts from the Junín Project (the Males letter).  The second letter, dated October 12, 2005,
    was forwarded by Paul Muldoon, a Toronto environmental law lawyer, to Cliff
    Rich, a banking executive in Vancouver, and copied to the Listed Issuer
    Services Director of the TSE, together with third parties not involved in this
    litigation (the Muldoon letter). The plaintiffs plead that these letters
    informed the TSX defendants of past allegations of violence committed by or
    on behalf of Copper Mesa and forewarned them of the serious risk of future
    violence if the listing [of Copper Mesas shares on the TSE] was allowed (para.
    75, 2009 Claim).

[47]

In my view, the plaintiffs overstate the contents of
    these letters.  Fairly read, neither
    letter warns of the risk alleged.

[48]

The Males letter mentions opposition to Copper Mesas
    mining activities, local confrontations that could even lead to the loss of
    human lives, and local conflicts, divisions and confrontations allegedly
    caused by Copper Mesas presence in the Junín area.  The letter also concludes with a request that
    Copper Mesa not be permitted to trade its stocks on the TSE.  The Muldoon letter requests that various
    matters be investigated as part of the due diligence inquiries associated with
    Copper Mesas listing application.  None
    of these matters concerns alleged incidents of violence or other deliberate
    wrongdoings by Copper Mesa or its agents in Ecuador.

[49]

Simply put, nowhere in the Males or Muldoon letters is
    it stated or implied that the listing of Copper Mesas shares on the TSE would
    lead to the use of funds raised as a result of the listing to finance the
    deliberate commission of wrongful acts, including human rights violations, in
    Ecuador.  In particular, neither document
    connects the potential listing of Copper Mesas shares on the TSE with the
    serious risk of future violence directed at opponents of the Junín Project,
    as alleged by the plaintiffs.

[50]

Third, the plaintiffs are not assisted by their
    reliance on the Prospectus and other information in the public domain to
    bolster their claim that the TSX defendants had prior knowledge of a risk of
    serious harm to opponents of the Junín Project if Copper Mesas TSE listing
    were to proceed.

[51]

The TSX and Copper Mesa defendants objected to the use
    of the Prospectus in the proceedings before the motions judge.  It is undisputed that, as noted by the
    motions judge in his reasons, this objection was resolved by agreement of the
    parties that the motions judge could take notice that, [T]he Prospectus
    contained a quantity of references to the fact of confrontation between various
    individuals and groups and security forces associated with [the Copper Mesa
    subsidiary] at the site of the Junín Project.

[52]

This is not sufficient to establish a link between the
    listing of Copper Mesas shares on the TSE and the future financing of
    deliberate torts in the Junín area of Ecuador.  In any event, the Prospectus and the other publicly available documents cited
    by the plaintiffs do not support the claim that the plaintiffs or persons
    similarly situated to them stood to be closely and directly affected by the TSE
    listing.

[53]

Finally, the plaintiffs submit, in effect, that the
    motions judge also erred in his foreseeability analysis by imposing an
    inappropriately high bar for the plaintiffs to meet, namely, a requirement that
    the plaintiffs show that the TSX defendants could foresee a specific outcome
    and a particular chain of events.

[54]

This mischaracterizes the motions judges reasons.  The motions judge expressly adverted to the
    nature of the foreseeability requirement as described in
Syl Apps
at para. 25, quoted earlier in these reasons: The
    question is whether the person harmed was so closely and directly affected by
    my act that I ought reasonably to have them in contemplation as being so
    affected.  His foreseeability findings,
    which follow in his reasons immediately after his reference to
Syl Apps
, are directly responsive to
    this foreseeability standard.

[55]

I do not rule out the possibility that, in a proper
    case, the risk of future tortious wrongdoings against third parties by a
    company whose shares are proposed to be listed on the TSE might be found to be
    reasonably foreseeable to entities like the TSX defendants where it is alleged,
    on the basis of sufficient material facts, that such entities received specific
    advance notice of the risk of specific harm attendant on a public securities offering.  But that is not this case.

[56]

In this case, the plaintiffs pleadings do not contain the
    necessary factual underpinning for the claim that the TSX defendants ought
    reasonably to have had the plaintiffs or their interests in mind when deciding
    whether to list Copper Mesas shares on the TSE.  In my view, assuming that they are capable of
    proof, the facts pleaded against the TSX defendants do not demonstrate that the
    harms alleged were the reasonably foreseeable consequence of the TSX
    defendants acts or omissions.  I
    therefore agree with the motions judge that the requisite showing of reasonable
    foreseeability under the
Cooper-Anns
test is not established by the plaintiffs pleadings.

(b)       Proximity Requirement

[57]

The plaintiffs failure to meet the
Cooper-Anns
reasonable foreseeability
    requirement is sufficient to dispose of their appeal regarding the TSX
    defendants.  However, even if I am wrong
    in concluding that this requirement is not satisfied on the plaintiffs pleadings,
    the plaintiffs claims against the TSX defendants nevertheless fail on the
    proximity requirement of the
Cooper-Anns
test.

[58]

There is no dispute that foreseeability alone is
    insufficient to establish the existence of a duty of care.  Under the
Cooper-Anns
test, proximity is also required:
Syl
    Apps
, at para. 26.  The determination
    of whether a relationship is sufficiently proximate to ground a duty of care
    requires consideration of several factors.
Cooper
holds at paras. 34-35
    that, while proximity is not defined by any single unifying characteristic,
    the relevant factors are those that allow the evaluation of the closeness of
    the relationship between the plaintiff and the defendant and [the determination
    of] whether it is just and fair having regard to that relationship to impose a
    duty of care.  See also
Williams
, at paras. 14 and 15.

[59]

The motions judge held that [T]here is no connection
    between the plaintiffs and the TSX defendants and that, There is no relationship,
    let alone one of sufficient proximity to impose an obligation on the TSX
    Defendants to be mindful of the Plaintiffs interests when conducting their
    affairs.  In my view, these proximity
    findings are unassailable.

[60]

Recall that the plaintiffs are not participants in the
    Canadian capital markets, nor are they investors or shareholders in Copper
    Mesa.  Recall also that they had no
    direct dealings with the TSX defendants of any kind.

[61]

The plaintiffs factum can be read as suggesting that the
    requisite proximity between the parties arises by virtue of the TSX defendants
    regulatory function in relation to members of the TSE.  However, during oral argument, I understood
    the plaintiffs to clarify that they did not rely on the TSX defendants
    regulatory role to anchor the duties of care asserted against them.  The plaintiffs counsel therefore expressly
    disavowed the proposition that the TSX defendants have a duty to monitor the
    activities of all companies whose shares are listed on the TSE.  Rather, he argued that the asserted duties of
    care arise in this case on the facts relating to the specific decision to list
    Copper Mesas shares.

[62]

I agree with the TSX defendants submission that even
    on this recast  and significantly narrowed  argument, the plaintiffs claims
    against the TSX defendants cannot mount the hurdle of the
Cooper-Anns
test.

[63]

TSX Inc., which owns and operates the TSE, has been
    recognized by the OSC as a Canadian stock exchange under s. 21(2) of the
Securities Act
.  OSC recognition of a person or company
    proposing to carry on business as a stock exchange in Ontario occurs under s.
    21(2) only where the OSC is satisfied that to do so would be in the public
    interest.  Once recognized by the OSC
    under s. 21(2), a stock exchange is required under s. 21(4) of the
Securities Act
to regulate the
    operations and standards of practice and business conduct of its members and
    their representatives.  The formal OSC
    recognition order concerning the TSX defendants links the activities of the TSE
    to the statutory securities scheme embodied in the
Securities Act
.  Section 1.1
    of the
Securities Act
stipulates that
    the purposes of the statute are to provide protection to investors from
    unfair, improper or fraudulent practices and to foster fair and efficient
    capital markets and confidence in capital markets.

[64]

Thus, under both the regulatory scheme of the
Securities Act
and the OSC recognition
    order, the TSX defendants operation of the TSE and the TSEs functions are focused
    on the public interest relating to the capital markets in Ontario.

[65]

The courts have held repeatedly that where statutory
    duties are imposed on a regulator to superintend the conduct of its members,
    those duties are owed to the public as a whole, rather than to individual
    members of the public.  See
Cooper
, at paras. 44, 49-50;
Edwards
, at para. 14.

[66]

In
Morgis
,
    this court considered whether a private law duty of care should be imposed on a
    voluntary regulator of securities dealers, the Investment Dealers Association
    of Canada (the IDA), at the instance of members of the investing public who
    complained of the regulators alleged failure to properly carry out its
    supervisory, investigatory, and disciplinary functions regarding its dealer
    members.  As with the TSX defendants
    under s. 21(2), the IDA had been recognized by the OSC as a non-statutory
    self-regulatory organization under s. 21.1(1) of the
Securities Act
.

[67]

In my opinion,
Morgis
is fatal to the claim that the TSX defendants owed private law duties of care
    to the plaintiffs arising from the fact of, and the circumstances surrounding,
    the listing of Copper Mesas shares on the TSE.
Morgis
holds, at para. 30,
    that the IDA as recognized by the OSC was organized for purposes directed to
    the investing public as a whole, namely, the regulation of standards of
    practice and business conduct of its member firms and their representatives in
    order to promote the public interest and the protection of investors.  In that context, the court declined to impose
    the asserted private law duty of care on the IDA, stating at para. 38:

[T]he appellants proximity argument rests on mere
    contact between the appellants, as complainants, and the IDA.  If such contact with a regulator was itself
    sufficient to establish the close and direct relationship necessary to satisfy
    a
prima facie
duty of care, the
    regulator would owe a duty of care to all investors who lodge complaints,
    without regard to the merits of the complaints, any subsequent action taken by
    the regulator, or the nature of the interaction between the regulator and the
    complainants.

[68]

During oral argument, the plaintiffs acknowledged that
    the principles enunciated in
Morgis
apply to the TSX defendants.  This was a
    proper concession.  However, the
    plaintiffs argued that since the TSX defendants also carry on a commercial
    enterprise (the operation of the TSE for profit), a relationship capable of
    supporting a duty of care exists between the TSX defendants and members of the
    public whenever a member of the public is likely to be harmed by the actions or
    omissions of the TSX defendants.  I do
    not accept this argument.

[69]

As in
Morgis
,
    the obligations of the TSX defendants in respect of the TSE, as set out under
    the
Securities Act
and the applicable
    OSC recognition order, are directed at the public as a whole, not at individual
    members of the public.  There was no
    regulatory or even contractual relationship between the plaintiffs and the TSX
    defendants.  Moreover, unlike the facts
    in
Morgis
, there was no contact
    whatsoever, minimal or otherwise, between the plaintiffs and the TSX defendants
    that could be said to give rise to a relationship between them.

[70]

I therefore agree with the motions judge that there was
    simply no relationship at all between the plaintiffs and the TSX defendants,
    let alone one which might be characterized as proximate.  Since there was no relationship between the
    parties, it cannot be said that policy considerations related to such a
    relationship militate in favour of the recognition of the asserted duties of
    care.

[71]

Accordingly, as the plaintiffs claims against the TSX
    defendants fail to meet the requirements of the first stage of the
Cooper-Anns
test, it follows that the
    motions judge was correct to rule that those claims disclose no reasonable
    cause of action.

(3)       Claims
    Against the Copper Mesa Defendants

[72]

The plaintiffs argue that the motions judge erred in
    striking their claims against the Directors: (1) by holding that the wrongful
    conduct alleged against the Directors is not the type of personal conduct by a
    director that could ground personal liability; and (2) by concluding that they
    had failed to make out the necessary connection for foreseeability and duty
    in respect of the Directors.  I would not
    accede to these arguments.

[73]

The circumstances in which directors and officers of a
    corporation may be held personally liable in negligence for the acts of the
    company they serve are limited.  As
    Carthy J.A. of this court explained in
Adga
    Systems International Ltd. v. Valcom Ltd.
(1999), 43 O.R. (3d) 101, at p.
    112, leave to appeal refused, [1999] S.C.C.A. No. 124, citing
Montreal Trust Co. of Canada v. ScotiaMcLeod
    Inc.
(1995), 26 O.R. (3d) 481 (C.A.), at pp. 720-21, leave to appeal refused,
    [1996] S.C.C.A. No. 40:

Absent allegations which fit within the categories
    described above [for instance, cases where the use of a corporate structure was
    a sham from the outset or cases involving findings of fraud, deceit, dishonesty
    or want of authority on the part of employees or officers],
officers or employees of limited companies
    are protected from personal liability unless it can be shown that their actions
    are themselves tortious or exhibit a separate identity or interest from that of
    the company so as to make the act or conduct complained of their own
.  [Emphasis added.]

See also
Normart
    Management Ltd. v. West Hill Redevelopment Co.
(1998), 37 O.R. (3d) 97
    (C.A.), at p. 102.

[74]

In this case, there is no suggestion that the Directors
    had any direct personal involvement in the complained of acts in Ecuador.  Nor is there any allegation that they acted
    contrary to the best interests of Copper Mesa or outside the scope of their
    authority as directors.  Instead, the
    plaintiffs claim that the Directors owed private law duties of care to them
    because the Directors allegedly knew of the climate of unrest and violence
    surrounding the Junín Project and of the nature of the violence said to have
    been perpetrated against community opponents of the Junín Project.  The plaintiffs say that by virtue of this
    knowledge, the Directors acts in relation to Copper Mesas activities in
    Ecuador, by commission or omission, were themselves tortious and separate from
    the identity and interests of Copper Mesa so as to trigger personal
    liability.

[75]

Since the plaintiffs claims against the Directors rest
    solely on the assertion that the Directors acts were themselves tortious, the
    plaintiffs pleadings against the Directors must withstand a high degree of
    scrutiny.  See for example,
Abdi Jama (Litigation Guardian of) v.
    McDonalds Restaurants of Canada Ltd.
, [2001] O.T.C. 203 (S.C.), at para.
    10.  This accords with the responsibility
    of the courts to be scrupulous in weeding out claims that are improperly
    pleaded or where the evidence does not justify an allegation of a personal
    tort:
Adga
, at p. 114.  As this court has indicated, were it
    otherwise, there is a risk that corporate officers and directors could be
    driven away from involvement in any respect in corporate business by the
    potential exposure to ill-founded litigation:
Adga
, at pp. 104-105.

[76]

In my opinion, the application of these principles in
    this case compels the conclusion that it is plain and obvious that the
    plaintiffs claims against the Directors disclose no reasonable cause of
    action.

[77]

I begin with the plaintiffs selection of defendants in
    relation to Copper Mesas alleged torts.  While the choice of party defendants is a matter for a plaintiffs
    election, the plaintiffs choice in this case strongly underscores the weakness
    of any connection between the harms alleged and the Directors.

[78]

The plaintiffs plead that the alleged assaults and
    threats were carried out by security forces employed by Copper Mesa or other
    unspecified employees, agents or affiliates of Copper Mesa.  Yet the plaintiffs have not sued any of the
    actual perpetrators of the alleged torts, nor the operating company involved
    with the proposed mine in Ecuador or its Barbadian parent company.  Further, only an indirect claim based on
    vicarious liability is advanced against Copper Mesa itself.

[79]

Nor have the plaintiffs sued any other directors of
    Copper Mesa or any members of Copper Mesas management or executive teams (
e.g.
its chief executive officer).  Instead, the plaintiffs have sued only the two
    Directors, neither of whom had any management role with Copper Mesa or any of
    its subsidiaries, which may have cloaked them with responsibility for Copper
    Mesas operational activities.  Furthermore,
    neither of the Directors is said to have controlled Copper Mesas board of
    directors or to have been an officer or director of Copper Mesas Barbadian
    subsidiary or of the subsidiary of that company that is involved with the Junín
    Project.

[80]

Second, the torts alleged comprise: (1) threats and
    assaults committed by Copper Mesas security forces (or its employees, agents
    or affiliates) on December 2, 2006; (2) threats made by Copper Mesas
    employees, agents or affiliates on June 23, 2007; and (3) a physical assault
    committed on July 31, 2007 by a mob led by Copper Mesas employees, agents
    or affiliates.  The plaintiffs have
    failed to plead any particulars regarding the identity of the alleged perpetrators
    of these wrongs or any material facts supportive of an association between them
    and the Directors.  None of the
    implicated security forces or the employees, agents or affiliates of Copper
    Mesa is alleged to have had any contact or communication of any kind with
    either of the Directors, at any time.

[81]

More importantly, although there are several facets to
    the plaintiffs claims against the Directors, the plaintiffs pleadings contain
    virtually no particulars of any personal wrongdoing said to have been committed
    by the Directors.  I would mention three
    particular pleadings deficiencies by way of illustration:

(1)

the plaintiffs allege that the Directors operated
    Copper Mesa in a manner that created a high risk of violence against the
    opponents of the Junín Project.  No facts
    to support the claim that the Directors operated Copper Mesa are
    pleaded.  Nor are any particulars of the
    manner in which the Defendants allegedly operated Copper Mesa pleaded;

(2)

the plaintiffs assert that the Directors approved
    corporate policies and practices intended to eliminate widespread opposition
    to the Junín Project. No particulars of the nature of these policies and
    practices, the manner of their implementation, or the way in which they
    contributed to the torts claimed are pleaded; and

(3)

the plaintiffs claim that the Directors failed to
    adequately supervise the executive of [Copper Mesa].  No particulars of this alleged supervisory deficit
    or of any specific improper supervisory act by the Directors are pleaded.

[82]

Tellingly, the plaintiffs also fail to allege that the torts
    at issue were carried out at the direction or on the instructions of, or with
    the approval or actual knowledge of the Directors.  Aside from the alleged failure to join
    corporate social responsibility governance frameworks (a voluntary undertaking)
    and a general failure to investigate, the plaintiffs do not claim any
    connection between the harms alleged and the Directors conduct.

[83]

Instead, the plaintiffs plead merely that:

[T]he [Directors] continued failure to use their
    powers and influence as directors [to avoid their alleged wrongful acts]
    constitutes a tacit approval of past actions taken by [Copper Mesas]
    employees, agents or affiliates in previous violent incidents.  The [Directors] approval through silence is
    tantamount to an authorization of future acts of violence

(paras. 97 and 114, 2009 Claim).

[84]

Thus, the plaintiffs essentially contend that the
    Directors breached their asserted duties of care because they failed to use
    their positions as directors to avoid the harm alleged.  In other words, the plaintiffs seek to hold
    the Directors personally liable for the torts alleged simply because they were directors
    of Copper Mesa.

[85]

The plaintiffs have been unable to point to any
    authority for the proposition that personal liability attaches to an officer or
    director on this basis.  This would be an
    unprecedented and, in my view, unworkable development in the law.  A corporate director has no established duty
    in law to be mindful of the interests of strangers to the corporation when
    discharging his or her duties as a director.  The plaintiffs pleadings fail to articulate a basis on which it could
    be concluded that the plaintiffs were so closely and directly affected by the
    Directors acts that the Directors ought reasonably to have [had] them in
    contemplation as being so affected when carrying out their duties as
    directors:
Syl Apps
, at para. 25.

[86]

The plaintiffs point to the April Meeting and to the
    contents of the Prospectus and other publicly available documents regarding the
    alleged activities of junior mining companies to support their claim that the
    Directors knew or should have known of the risk of the specific acts of
    wrongdoing alleged.

[87]

There are several difficulties with this argument.  First, on the facts pleaded by the
    plaintiffs, the Directors were informed at the April Meeting of alleged violent
    activities by security forces employed by Copper Mesa.  The only alleged incidents that the
    plaintiffs claim involved Copper Mesas security forces took place in December
    2006.  Thus, by the time of the 2007
    April Meeting, these incidents had already occurred.  No further incident involving the security
    forces is alleged.

[88]

In addition, as pleaded by the plaintiffs, Copper Mesas
    security forces were hired in 2005, before either of the Directors assumed
    office.  Further, Gammon did not become a
    director of Copper Mesa until approximately three months after the alleged
    December 2006 torts.  And in Vaughans
    case, there is no allegation that he directed, encouraged or authorized the use
    of violence by Copper Mesas security forces, or indeed, that he even knew that
    they were armed.

[89]

There is a similar lack of direct connection or
    involvement by the Directors with the June and July 2007 torts.  As pleaded, these torts involved random acts
    of violence in confrontations with the community opponents of the Junín Project.  There is no claim that either of the
    Directors directed, encouraged, or authorized these activities.  Although the plaintiffs do plead that Vaughan
    permit[ted] and condon[ed] the December 2006 activities of Copper Mesas
    security forces, this assertion is bald and conclusory.  No facts are alleged to support this claim.

[90]

Finally, as I have already mentioned, Copper Mesas Prospectus
    contains general descriptions of community conflicts regarding the Junín
    Project.  Although it was issued in 2005,
    before any of the torts alleged, neither of the Directors were then on Copper
    Mesas board.  Neither of the Directors
    had any involvement with the preparation or approval of the Prospectus or with
    the conditions of community unrest and tension described in it.  In my view, neither the Prospectus nor the
    other publicly available mining company-related documents relied on by the
    plaintiffs establish the type of direct connection between the Directors and
    the plaintiffs, or between the Directors acts and the torts alleged,
    sufficient to satisfy the foreseeability and proximity requirements of the
Cooper-Anns
test.

[91]

Moreover, the cases relied on by the plaintiffs in this
    regard do not support a finding of personal liability against the
    Directors.  In each of the authorities
    cited by the plaintiffs, the relevant corporate representative had direct knowledge
    of or immediate involvement in the wrongful acts alleged.  Thus, no real issue regarding foreseeability
    or proximity arose in those cases.  See
Nielsen Estate v. Epton
(2006), 392 A.R.
    81 (A.B.Q.B.), affd (2006), 277 D.L.R. (4th) 267 (Alta C.A.);
Anger v. Berkshire Investment Group Inc.
(2001), 141 O.A.C. 301 (C.A.);
United
    Canada Malt Ltd. v. Outboard Marine Corp. of Canada
(2000), 48 O.R. (3d)
    352 (S.C.);
Berger v. Willowdale A.M.C.
(1983), 41 O.R. (2d) 89 (C.A.), leave to appeal refused, [1983] S.C.C.A. No.
    353.  That is not this case.  Here, foreseeability and proximity are
    squarely in issue.

[92]

In the end, in my opinion, the plaintiffs seek to
    impose personal liability on the Directors without pleading the material facts
    necessary to anchor the imposition of private law duties of care or to
    establish the breach of those duties by the Directors.  It follows that the motions judge did not err
    in striking the plaintiffs claims against the Directors.  Neither the foreseeability nor the proximity
    requirements of the
Cooper-Anns
test
    is satisfied with respect to these claims.  It is therefore plain and obvious that the plaintiffs claims against
    the Directors, as pleaded, do not disclose a reasonable cause of action.

(4)       Denial
    of Leave to Amend

[93]

The motions judge declined to grant leave to the
    plaintiffs to further amend their pleadings because, in his view, nothing would
    have been achieved by granting such relief.  I see no basis on which to interfere with this discretionary
    ruling.  Indeed, I agree with it.

[94]

This court has held that leave to amend a statement of
    claim should be denied only in the clearest of cases:
Adelaide Capital  Corp. v.
    Toronto Dominion Bank
, 2007 ONCA 456;
Taylor
    v. Tamboril Cigar Co.
, 2005 CarswellOnt 4775 (Ont. C.A.);
Heydary Hamilton Professional Corp. v.
    Hanuka
, 2010 ONCA 881.  I am
    satisfied that this is one of those clear cases where leave to amend was
    properly denied.

[95]

It appears that between November 2007 and the date of
    the motions to strike, the plaintiffs filed six separate pleadings against one
    or both groups of respondents.  These
    pleadings contain comprehensive descriptions of the plaintiffs
    allegations.  Moreover, the plaintiffs
    have already availed themselves of several opportunities to amend their
    pleadings.

[96]

Despite their length, the plaintiffs pleadings contain
    radical defects, described above, that I regard as incapable of being cured by
    amendment.  Although the plaintiffs now argue
    that further material facts could be pleaded to support their claims, the
    suggested additional facts would not affect the key question of whether duties
    of care of the type asserted should be recognized against the TSX and Copper
    Mesa defendants.  Thus, this is not a
    case where the addition of other facts as proposed by the plaintiffs would
    remedy the deficiencies in their pleadings.

[97]

I note that the plaintiffs did not seek to adjourn the
    proceedings before the motions judge for the purpose of further amending their
    pleadings.  Indeed, we were advised that
    no further pleadings amendment was proposed before the motions judge.  Finally, no draft amended pleading was filed
    with the motions judge or provided to this court.

[98]

In all these circumstances, I agree with the motions
    judge that no purpose would be served in granting leave to amend.

V.        Disposition

[99]

The threats and assaults alleged by the plaintiffs are
    serious wrongs.  Nothing in these reasons
    should be taken as undermining the plaintiffs rights to seek appropriate
    redress for those wrongs, assuming that they are proven.  But that redress must be sought against
    proper parties, based on properly pleaded and sustainable causes of
    action.  The claims at issue in these
    proceedings do not fall in that category.

[100]

For the reasons given, I would dismiss the
    appeals.  The respondents are entitled to
    their costs of the appeals, if sought.  I
    would fix those costs for the TSX defendants in the amount of $10,000 and in a
    like amount for the Copper Mesa defendants, both amounts inclusive of
    disbursements and applicable taxes.

RELEASED:

MR                                                              E.A.
    Cronk J.A.

MAR 11 2011                                             I
    agree M. Rosenberg J.A.

I
    agree Janet Simmons J.A.





[1]
In
    their pleadings, the plaintiffs direct their claims concerning the Copper Mesa
    defendants against the Ascendant/Copper Mesa Group.  In doing so, they draw little distinction
    between Copper Mesa and its various subsidiaries.  However, only two subsidiary companies 
    Copper Mesas Barbadian subsidiary and the Ecuadorian subsidiary of that
    company  are alleged to be connected with the mining project at issue.  References in these reasons to Copper Mesa
    include these two subsidiaries, unless the context otherwise requires.


